Citation Nr: 0105307	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  97-32 356 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
lumbar spine secondary to service-connected residuals of a 
gunshot wound to the lumbar region, Muscle Group XX. 

2.  Entitlement to service connection for arthritis of the 
right knee secondary to service-connected residuals of a 
gunshot wound to the lumbar region, Muscle Group XX.

3.  Entitlement to service connection for arthritis of the 
left knee secondary to service-connected residuals of a 
gunshot wound to the lumbar region, Muscle Group XX. 

4.  Entitlement to service connection for arthritis of both 
hips secondary to service-connected residuals of a gunshot 
wound to the lumbar region, Muscle Group XX.  

5.  Entitlement to an increased evaluation for residuals of a 
gunshot wound to the lumbar region, Muscle Group XX, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from April 1943 to December 
1945.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.  In October 1998, the Board remanded this 
case for further development. 


REMAND

The Board's October 1998 remand was, in part, designed to 
obtain clarification as to the disorders which were the 
subject of a prior final rating decision in November 1990.  
It now appears that the issues involving arthritis of the 
lumbar spine and arthritis of the right knee were adjudicated 
by the RO in the November 1990 rating decision.  Although a 
notice of disagreement was received and a statement of the 
case issued, no substantive appeal was filed.  Accordingly, 
the November 1990 rating decision became final.  38 U.S.C.A. 
§ 7105(c) (West 1991).  Under such a situation, a new and 
material evidence analysis would normally be undertaken to 
determine if the claims had been reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156 (2000).  

However, the Board observes that as part of his current 
claims, the veteran has raised the question of whether his 
arthritis of the lumbar spine and arthritis of the right knee 
were aggravated by his already service-connected residuals of 
a gunshot wound to the lumbar region, Muscle Group XX.  In 
this regard, the veteran asked in his notice of disagreement 
whether the claimed disabilities would be so severe if it 
were not for the service-connected disability.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  Secondary service connection 
on the basis of aggravation is permitted under 38 C.F.R. 
§ 3.310, and compensation is payable for that degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet.App. 439 
(1995).  However, the Allen case was not issued by the Court 
until 1995, several years after the November 1990 final 
rating decision.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that the entitlement to a de novo 
review of a previously and finally denied claim based upon an 
intervening change in law or regulation creating a new 
entitlement derives from the new law or regulation is a 
separate and distinct claim not governed by the new and 
material evidence analysis.  Spencer v. Brown, 4 Vet.App. 
283, 288-89 (1993).  It is not clear to the Board whether the 
judicial holding in Allen should be looked upon as an 
intervening change in law recognizing a new theory of 
entitlement to service connection on a secondary basis under 
38 C.F.R. § 3.310.  However, regardless of how the case is 
viewed, the Board believes that the veteran is entitled to a 
de novo review of the claims for arthritis of the lumbar 
spine and right knee as the aggravation theory addressed by 
the Court in Allen has not yet been considered de novo.  In 
other words, upon further review of the case, the Board finds 
that the new and material evidence analysis referenced by the 
Board in its October 1998 remand is not required with regard 
to these two issues.  

With regard to all of the issues in appellate status, it must 
be noted that during the pendency of the veteran's appeal, 
the Veterans Claims Assistance of Act of 2000 (the Act) 
became law.  Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This liberalizing legislation is applicable to the veteran's 
claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The Act, essentially, eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that the VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim.

The underlying theory of service connection advanced by the 
veteran with regard to arthritis of the lumbar spine, 
disabilities of the knees and disability of the hips is that 
they are related to his service-connected residuals of a 
gunshot wound to the lumbar region, Muscle Group XX.  
Although the examiner who conducted the June 1997 VA 
examination did opine that degenerative joint disease of the 
knees was not "caused" by the gunshot wound to the back, 
the possibility of aggravation was not considered, nor was 
any opinion offered regarding the relationship, if any, 
between the arthritis of the lumbar spine and the service-
connected residuals of a gunshot wound to the lumbar region, 
Muscle Group XX.  Moreover, no opinion was offered regarding 
the relationship, if any, between the claimed disabilities of 
the hips and the residuals of a gunshot wound to the lumbar 
region, Muscle Group XX.  In view of the Veterans Claims 
Assistance Act of 2000, the Board finds that additional 
development to include appropriate VA examinations and 
opinions must be undertaken before the Board may proceed with 
appellate review.  

Additionally, given the need for further examination on the 
service connection issues, the Board believes it appropriate 
to afford the veteran another examination of the low back to 
ascertain the current severity of his service-connected 
residuals of a gunshot wound to the lumbar region, Muscle 
Group XX, especially since it has been several years since 
the last VA rating examination. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should undertake a review of 
the file and take appropriate action to 
obtain any additional VA and private 
medical records (not already of record) 
which may be available.  The RO should 
also take such other actions to ensure 
compliance with the provisions of the 
newly enacted Veterans Claims Assistance 
Act of 2000. 

2.  The veteran should be scheduled for 
special VA examination(s) of his lumbar 
spine, knees and hips.  It is imperative 
that the claims file be made available to 
the examiner(s) for review in connection 
with the examination(s).  Any medically 
indicated special studies and tests 
should be accomplished, and all clinical 
and special study/test findings should be 
reported.  All disorders of the lumbar 
spine, knees and hips capable of medical 
diagnosis should be reported.  With 
regard to each such diagnosed disability 
of the lumbar spine, knees, and hips, the 
examiner(s) should offer an opinion as to 
whether such disorder was caused by, or 
has been aggravated by, the service-
connected residuals of a gunshot wound to 
the lumbar region, Muscle Group XX.  A 
detailed rationale for all opinions 
expressed is requested. 

Additionally, the low back examiner 
should clearly report all findings 
related to the service-connected 
residuals of a gunshot wound to the 
lumbar region, Muscle Group XX to allow 
for evaluation under applicable rating 
criteria.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether the benefits sought can 
be granted under all applicable laws and 
regulations, including the holding of the 
Court in Allen.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review. 

The purpose of this remand is to afford the veteran due 
process of law and to comply with the newly enacted Veterans 
Claims Assistance Act of 2000.  The veteran and his 
representative are free to submit additional evidence and 
argument in support of the matters addressed by the Board in 
this remand. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).









 

